IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,839-01


                  EX PARTE ROLAND DARRELL TROTTER, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. CR-17-0254-WHC1 IN THE 274TH DISTRICT COURT
                             FROM HAYS COUNTY


       Per curiam.

                                            ORDER

       The State charged Applicant with three offenses arising out of an incident involving his

ex-girlfriend at a hotel where she worked: Count I—assault with family violence—“striking [the

victim] on or about the head with his hand”; Count II—violation of a protective order—“going to

or near the [victim’s] place of employment”; and Count III—violation of a protective

order—“committing family violence against [the victim].” A jury convicted Applicant of all three

counts. The trial court assessed 12-year prison sentences for the convictions in Counts I and II. The

trial court assessed a 10-year prison sentence in Count III but probated it. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.
                                                                                                     2

       This Court has made an independent review of the record. Regarding the convictions in

Counts I and II, Applicant fails to show entitlement to habeas relief. Regarding Count III, because

the trial court probated the sentence, Applicant must raise his collateral challenge in the trial court

pursuant to Article 11.072 of the Code of Criminal Procedure.

       As to Counts I and II, this Court denies habeas relief. As to Count III, Applicant’s habeas

claims are dismissed.



Delivered: January 27, 2021
Do not publish